            Case 2:20-cv-01465-RSM-JRC Document 18 Filed 02/18/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      BERKSHIRE HATHAWAY DIRECT
        INSURANCE COMPANY,                                    CASE NO. 2:20-cv-01465-RSM-JRC
11
                                Plaintiff,                    ORDER GRANTING EXTENSION
12                                                            OF STAY
                v.
13
        WHE AGENCY INC., et al.,
14
                               Defendants.
15          This matter is before the Court on the parties’ joint status report. Dkt. 17. The parties

16   request an extension of the stay currently in place in this matter so that they may finalize

17   settlement. The Court finds good cause and grants the request. The stay previously in place is

18   extended to March 15, 2021. On or before March 15, 2021, the parties shall file either a formal

19   notice of settlement or a status report.

20          Dated this 18th day of February, 2021.

21

22
                                                           A
                                                           J. Richard Creatura
                                                           United States Magistrate Judge
23

24


     ORDER GRANTING EXTENSION OF STAY - 1
